EXHIBIT 10.18

EXECUTIVE INCENTIVE PLAN

The Company maintains an executive incentive plan (the “Plan”) that is a cash
incentive program designed to motivate participants to achieve the Company’s
overall corporate goals and their individual employee objectives, and to reward
them for their achievements when those objectives are met. All of the Company’s
executive officers are eligible to participate in the Plan. The annual cash
incentive targets are determined as a percentage of the cash compensation for
each of the executive officers and generally range from 30% to 60% of annual
base salary.

During the first quarter of each fiscal year the Compensation Committee, in
conjunction with the Board of Directors (the “Board”), determines the Company’s
overall corporate objectives and gives relative weights to the value of each of
the Company’s goal. These overall Company objectives also serve as the
individual objectives for the CEO and therefore no separate individual goals are
established for the CEO. In addition to these corporate objectives, the CEO, in
consultation with the Compensation Committee, sets individual goals for each of
the executive officers against which their performance is evaluated. Generally,
the objectives and goals of the executive officers specifically relate to the
achievement of the Company’s corporate objectives with financial objectives
being determined in accordance with the Company’s annual operating budget.

The actual cash incentive award earned by an executive is determined by the
Compensation Committee’s discretionary judgment, or in the case of the CEO the
discretionary judgment of the non-management members of the Board. However, in
order for any cash incentive award to be paid under the Plan with respect to any
goal, there must be at least partial attainment by the executive against the
goals, but, unless specified in the particular goal, no specific percentage is
required for the Compensation Committee to determine whether to award a bonus.
In addition, commencing with bonuses for fiscal year 2013, no bonus will be paid
for achievement against goals unless the Compensation Committee determines that
the total achievement against goals is at least 60%. As executives may make
outstanding contribution that were not anticipated by the goals, the
Compensation Committee may determine to make discretionary awards other than for
attainment of goals with the amount not to exceed 25% the executives target
bonus.

In making its determination, the Compensation Committee considers the relative
attainment of the Company’s overall corporate performance objectives, the
relative attainment of individual executive performance objectives and the
individual’s performance in relation to targeted overall compensation. In
addition, while the Compensation Committee’s decisions are focused primarily
upon the achievement against the specific delineated goals, it does consider the
overall assessment of the Company’s performance and the individual’s role
therein. Actual payments under the Plan could exceed the percentage targets
based upon the Compensation Committee’s judgment of performance against goals
and overall performance, but in no case will the pay-out under the plan exceed
150% of the target.

The payment of bonuses under the Plan is discretionary. The judgments of the
Compensation Committee are subjective and discretionary and thus there are no
set formulas for determining the amount of a bonus to be awarded in the case of
over or under achievement relative to a targeted goal, unless specifically
stated in the particular goal. In this regard the goals determined for each
executive at the beginning of the year may be adjusted, at the discretion of the
Compensation Committee, to reflect changes in key assumptions or external
factors impacting the Company. Subject to the limitations above, the
Compensation Committee retains absolute discretion as to whether to award any
bonus and as to the amount of any bonus.